Title: From Thomas Jefferson to Nicolas Gouin Dufief, 4 February 1803
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Sir
            Washington Feb. 4. 1803.
          
          I recieved from you some days ago the three volumes of les Moralistes Anciennes, and last night your letter of Jan. 31. with Doctr. Franklin’s catalogue, which I have this morning sent to the chairman of the library-committee of Congress. I observe in it the following books 
          Athenaei Deipnosophistorum &c. fol.
          Philostratus works from the Greek. fol.
          Durham’s Physico and Astrotheology 8vo.
          which I will ask the favor of you to send me with those you are about forwarding me. to this I should certainly add the volume inclosed in your letter, containing two small pamphlets with copious marginal notes by Dr. Franklin but that from the binding, and the desire expressed to have it returned, I conclude you wish to preserve it for yourself as a relict of a saint. Colo. Monroe will soon be passing thro’ Philadelphia on his way to France. I wish to send by him our last volume of Philosophical transactions to mr Volney. it is not to be had here. I will ask the favor of you therefore to get this volume, and inclose it under cover to mr Volney and put it into the hands of Colo. Monroe on his arrival in Philadelphia. you will certainly hear of his arrival immediately; and I will moreover ask of him to send to you for the book. it is only for fear he should forget to do this that I pray you to send it, on his arrival, without waiting for an application from him. Accept my salutations & respects.
          
            Th: Jefferson
          
        